Name: Council Decision (EU) 2016/1337 of 2 August 2016 concerning the allocation of funds decommitted from projects under the 10th European Development Fund for the purpose of replenishing the African Peace Facility
 Type: Decision
 Subject Matter: cooperation policy;  Africa;  EU finance;  management;  international security
 Date Published: 2016-08-05

 5.8.2016 EN Official Journal of the European Union L 212/107 COUNCIL DECISION (EU) 2016/1337 of 2 August 2016 concerning the allocation of funds decommitted from projects under the 10th European Development Fund for the purpose of replenishing the African Peace Facility THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Internal Agreement between the Representatives of the Governments of the Member States of the European Union, meeting within the Council, on the financing of European Union aid under the multiannual financial framework for the period 2014 to 2020, in accordance with the ACP-EU Partnership Agreement, and on the allocation of financial assistance for the Overseas Countries and Territories to which Part Four of the Treaty on the Functioning of the European Union applies (1), and in particular Article 1(4) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Commission, by adopting Decision of 15 July 2014 on the 2014-2016 action programme of the African Peace Facility to be financed from the European Development Fund Bridging Facility and the 11th European Development Fund (2), has allocated a total amount of EUR 901 339 064,53 to the 2014-2016 Action Programme of the African Peace Facility (APF). Of that amount, EUR 900 000 000 is from the European Development Fund (EDF) and EUR 1 339 064,53 from an additional voluntary contribution of Denmark. (2) The Union already provides a substantial financial contribution in support of African Union responses to ongoing and emerging security crises in Africa. Several measures to maintain the APF financial contribution at a sustainable level have been implemented. Nevertheless, the current and future situation will require a higher financial contribution from the Union, including through the APF, to respond to the African Union's needs. (3) The additional APF needs for the period 2016-2018 are estimated at EUR 685 000 000. (4) It is appropriate to use funds decommitted from projects under the 10th EDF to address the APF's unmet funding needs for 2016 and possible unforeseen circumstances, as well as to ensure the predictability of the financing of the APF until the end of 2018. (5) Those additional APF funds should finance APF activities, including support to African-led peace support operations (PSOs), to the operationalisation of the African Peace and Security Architecture (APSA) and for quick impact actions under the Early Response Mechanism, and should also cover support expenditure incurred by the Commission. (6) Those funds should be used in accordance with the relevant APF pluriannual action programmes and with the rules and procedures applicable to the 11th EDF, as set out in Council Regulations (EU) 2015/322 (3) and (EU) 2015/323 (4), HAS ADOPTED THIS DECISION: Article 1 1. An amount not exceeding EUR 491 387 500, to be provided out of funds decommitted from projects under the 10th European Development Fund (EDF), shall be allocated for the purpose of replenishing the APF for the period 2016-2018. Up to EUR 16 387 500 of the amount set out in the first subparagraph shall be allocated for support expenditure incurred by the Commission. 2. The funds set out in paragraph 1 shall be used in accordance with the rules and procedures applicable to the 11th EDF. Article 2 This Decision shall enter into force on the day following its adoption. Done at Brussels, 2 August 2016. For the Council The President M. LAJÃ Ã K (1) OJ L 210, 6.8.2013, p. 1. (2) Commission Decision C(2014) 4907 as amended by Commission Decisions C(2015) 1254, C(2015) 4995 and C(2015) 8627. (3) Council Regulation (EU) 2015/322 of 2 March 2015 on the implementation of the 11th European Development Fund (OJ L 58, 3.3.2015, p. 1). (4) Council Regulation (EU) 2015/323 of 2 March 2015 on the financial regulation applicable to the 11th European Development Fund (OJ L 58, 3.3.2015, p. 17).